Case 1:19-cr-00119-MAC-ZJH Document 10 Filed 02/21/20 Page 1 of 2 PageID #: 33



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 UNITED STATES OF AMERICA                   §
                                            §          No. 1:19-CR-119
 v.                                         §          (Hon. Marcia Crone)
                                            §
 SALVADOR GARCIA, JR.                       §


                               ELEMENTS OF THE OFFENSE

        You are charged in Count One of the indictment with a violation of 18 U.S.C. §

751(a), that makes it a federal crime for a federal inmate to escape from a federal facility.

        For you to be found guilty of such offense, the government must prove each of the

following elements of the offense, beyond a reasonable doubt:


        First           That you were, at the time stated in the indictment, in federal
                        custody;
        Second:         That at such time you were in federal custody due to a lawful
                        conviction on for an offense, namely a federal felony offense, as
                        described in the indictment;
        Third:          That you left or attempted to leave federal custody without
                        permission; and,
        Fourth:         That you knew, at such time, that leaving would result in your
                        absence from custody without permission.




Elements 18 U.S.C. ' 751 – Page 1
Case 1:19-cr-00119-MAC-ZJH Document 10 Filed 02/21/20 Page 2 of 2 PageID #: 34




                                            Respectfully submitted,

                                            JOSEPH D. BROWN
                                            UNITED STATES ATTORNEY


                                            /s/ Joseph R. Batte
                                            JOSEPH R. BATTE
                                            Assistant United States Attorney
                                            Texas Bar No. 01918070
                                            350 Magnolia, Suite 150
                                            Beaumont, Texas 77701
                                            (409) 839-2538
                                            (409) 839-2550 (fax)
                                            email: joe.batte@usdoj.gov

                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was sent by
ECF notification to counsel of record for each defendant listed herein on the date of the
electronic filing of this document.


                                            /s/ Joseph R. Batte
                                            JOSEPH R. BATTE
                                            Assistant United States Attorney




Elements 18 U.S.C. ' 751 – Page 2
